Case 2:16-cv-00287-cr Document 288-2 Filed 08/03/20 Page 1 of 2




         EXHIBIT A
 Case 2:16-cv-00287-cr Document 288-2 Filed 08/03/20 Page 2 of 2




                  ~upreme <!Court of l)ennsplbania



               CERTIFICATE OF GOOD STANDING


                        Marvin Beshore, Esq.

                           DATE OF ADMISSION

                                July 7, 1980




The above named attorney was duly admitted to the bar of the Commonwealth of
        Pennsylvania, and is now a qualified member in good standing.




                                        Witness my hand and official seal
                                            Dated: July 31, 2020




                                                   ~ q.
                                               Deputy Prothonotary
